NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                        TIFFANY WOODS, Appellant.

                             No. 1 CA-CR 21-0188
                               FILED 6-30-2022


            Appeal from the Superior Court in Navajo County
                        No. S0900CR201800422
             The Honorable Ralph E. Hatch, Judge (Retired)

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joshua C. Smith
Counsel for Appellee

The Lara Group PC, Mesa
By Matthew Lara
Counsel for Appellant
                            STATE v. WOODS
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Jennifer B. Campbell delivered the decision of the Court,
in which Judge Randall M. Howe and Judge James B. Morse Jr. joined.


C A M P B E L L, Judge:

¶1           Tiffany Woods appeals her convictions and sentences for
multiple drug-related crimes. For the following reasons, we affirm.

                             BACKGROUND1

¶2            A confidential informant (CI) contacted the police and offered
to set up a drug buy with a dealer—Woods. A detective with the police
drug task force and two other law enforcement officers picked the CI up,
questioned him regarding the details of the buy, searched his person for
contraband, outfitted him with an audio-recording device, gave him
money, and observed as he called and text-messaged with Woods on his
cell phone (through the Facebook Messenger app). The officers then drove
him to the arranged location—a local fast-food restaurant parking lot.
When the CI got out of their vehicle, the law enforcement officers watched
him as he sat on a bench outside the restaurant for several minutes and then
got into a white SUV, occupied by a male driver and a male front-seat
passenger. Once the CI entered the SUV, loud music prevented the officers
from hearing any conversation through the “live feed” of the audio-
recording device. The officers visually monitored the CI, however, and
followed the SUV to another fast-food restaurant where they saw the CI get
out of the vehicle.

¶3            With the transaction completed, the officers picked up the CI,
debriefed him, searched his person, retrieved drugs and the recording
device, and learned that Woods’ husband (in the presence of a third party),
not Woods, had completed the sale. Nonetheless, based on Woods’ role in
arranging the sale, as well as her subsequent communications with the CI,
law enforcement officers obtained a search warrant to retrieve her private
Facebook communications.



1   We view the facts in the light most favorable to sustaining the verdicts.
State v. Payne, 233 Ariz. 484, 509, ¶ 93 (2013).


                                     2
                             STATE v. WOODS
                            Decision of the Court

¶4             After the officers reviewed the Facebook documents, and
forensic testing confirmed that the CI received methamphetamine during
the drug buy, the State charged Woods with one count of participating in a
criminal syndicate (Count 1), one count of illegal control of an enterprise
(Count 2), one count of illegally conducting an enterprise (Count 3), one
count of sale of a dangerous drug (Count 4—CI), and seven counts of
offering to sell a dangerous drug (Counts 5 through 11—as reflected in the
Facebook documents). The State also alleged aggravating circumstances.

¶5            Without objection, the State tried Woods in absentia. At trial,
the detective testified that he monitored the CI’s cell phone as he contacted
Woods to set up the drug buy. The detective explained that the CI’s cell
phone identified the recipient of the call and messages as Woods, both by
name and by photograph. The detective testified that, after her arrest, he
recognized Woods as the woman pictured in the cell phone’s photograph
and recognized her voice as the female voice from the cell phone call.

¶6             The CI also testified, describing his frequent communications
with Woods through the Facebook Messenger app and explaining that he
recognized both her voice and manner of speaking. While he and Woods
had a relationship, the CI testified that at some point, he received threats
and “felt [his] life was in danger,” so he approached the police to enter an
informant agreement. Although Woods’ husband completed the drug
transaction, the CI testified that Woods, not her husband, was “top dog” in
their drug operation.

¶7            During the CI’s testimony, the superior court admitted two
exhibits that contained communications from Woods’ Facebook account.
The first exhibit (Exhibit 2) consisted of messages between Woods and the
CI, exchanged after the drug buy, reflecting multiple offers (by Woods) to
sell drugs, and the second exhibit (Exhibit 5) consisted of messages
exchanged between Woods and another would-be buyer (Nelson).

¶8               After a three-day trial, a jury found Woods guilty of Counts
1, 3, 4, 5, 6, 10, and 11 and not guilty of the remaining counts. The jury also
found at least one aggravating factor for each of the convictions. When
authorities later apprehended Woods, the superior court sentenced her to
concurrent terms of imprisonment for a total of eight years. Woods timely
appealed.

                               DISCUSSION

¶9          As her sole issue on appeal, Woods contends that the superior
court improperly admitted Exhibits 2 and 5. She argues that the State failed


                                      3
                             STATE v. WOODS
                            Decision of the Court

to lay sufficient foundation to authenticate the exhibits and asserts that the
records were incomplete.

¶10            We review evidentiary rulings for a clear and prejudicial
abuse of discretion. State v. Ayala, 178 Ariz. 385, 387 (App. 1994); see also
State v. George, 206 Ariz. 436, 446, ¶ 28 (App. 2003) (“Whether a party has
laid sufficient foundation for the admission of evidence is within the sound
discretion of the [superior] court, and we will not disturb its ruling absent
a clear abuse of that discretion.”). A court abuses its discretion when the
reasons given for its decision are clearly untenable, legally incorrect,
unsupported by the record, or otherwise amount to a denial of justice. State
v. Gentry, 247 Ariz. 381, 385, ¶ 14 (App. 2019); State v. Cowles, 207 Ariz. 8, 9,
¶ 3 (App. 2004).

¶11          Before impaneling a jury, the superior court broached the
Facebook documents with the attorneys. During the ensuing discussion,
defense counsel stipulated to the admission of the Facebook messages
exchanged between Woods and the CI. Defense counsel objected, however,
to the admission of the other Facebook messages, allegedly exchanged
between Woods and Nelson, on foundation and hearsay grounds. Given
defense counsel’s split positions, the prosecutor offered to present the
documents in separate exhibits, and the court admonished the prosecutor
that he needed to “lay the foundation” before introducing the messages
exchanged between Woods and Nelson.

¶12           As part of his opening statement, defense counsel told the
jurors that “there [wa]s a proper foundation” for admitting Woods’
Facebook messages with the CI. Consistent with his opening statement,
defense counsel did not object when the detective testified that he observed
the CI contact Woods through the Facebook Messenger app. Despite his
prior stipulation and assurances, however, defense counsel objected on
foundation grounds when the prosecutor presented Exhibit 2 to the
detective and asked him to identify its contents. In response to defense
counsel’s foundation objection, the prosecutor elicited testimony from the
detective explaining the function of the Facebook Messenger app and
reiterating that he heard the CI’s phone call with Woods and saw the CI’s
cell phone when he messaged Woods.

¶13         Later, defense counsel did not object when the CI testified that
he recognized Woods’ voice and manner of speaking and identified the
documents in Exhibit 2 as his messages with Woods via Facebook
Messenger. When the prosecutor moved to admit Exhibit 2, however,
defense counsel objected on grounds of incompleteness, noting that the


                                       4
                            STATE v. WOODS
                           Decision of the Court

exhibit did not include messages exchanged between Woods and the
informant on the date of the drug buy, and arguing that absent all their
communications, the messages contained in the exhibit “are out of context.”
In response, the prosecutor avowed that he had omitted nothing from the
communications contained in Exhibit 2 and averred that he could not
submit the CI’s earlier messages with Woods because he did not “have
those Facebook documents.” After hearing from the attorneys, the superior
court admitted Exhibit 2, finding the prosecutor had “laid the foundation”
for the exhibit and that defense counsel’s charge of incompleteness
presented a jury question concerning the weight to accord the evidence, not
a question as to its admissibility.

¶14            At that point, the attorneys debated the admissibility of
Exhibit 5, with defense counsel asserting that the CI’s ability to recognize
Woods’ “flowery,” “seductive,” and “lovey-dovey” writing style in
communications to him did not transfer to her purported messages with
Nelson. Absent that “sweet” language, defense counsel contended that the
CI could not testify that Woods, rather than her husband, had authored the
messages. In response, the prosecutor argued that the CI’s familiarity with
Woods’ manner of speaking provided a sufficient basis for him to identify
Woods as the author of the messages contained in Exhibit 5. In a contingent
ruling, the superior court found Exhibit 5 admissible if the prosecutor laid
sufficient “foundation as to style”—demonstrating that the CI could
recognize Woods’ manner of speaking generally, not only when she used
flirtatious language.

¶15           After publishing Exhibit 2 to the jury, the prosecutor had the
CI review individual messages he exchanged with Woods. During this part
of his direct examination, the CI explained the meaning of numerous
peculiar and/or shorthand phrases that Woods used in her messages. Once
the informant finished reviewing his own messages with Woods, the
prosecutor asked him to determine whether the messages in Exhibit 5 were
consistent with Woods’ manner of speaking. Reiterating that he “kn[e]w
how [Woods] talk[ed],” the informant opined that Woods authored the
communications in Exhibit 5 as well, specifically pointing to the near
“identical” language in messages sent to him and Nelson, just minutes
apart. At that point, the State moved to admit Exhibit 5, identifying it as
communications between Woods and Nelson. The superior court noted
defense counsel’s earlier objection and admitted Exhibit 5 into evidence
over the defense objection. The prosecutor then walked the CI through
multiple messages contained in Exhibit 5 and elicited testimony that the
phrasing and language used was “consistent” with the informant’s
“understanding” of Woods’ personality and manner of speaking.


                                     5
                             STATE v. WOODS
                            Decision of the Court

¶16            We first consider Woods’ claim that the exhibits are
incomplete under Arizona Rule of Evidence (Rule) 106 and therefore
inadmissible. The “rule of completeness” provides that “[i]f a party
introduces all or part of a writing or recorded statement, an adverse party
may require the introduction . . . of any other writing or recorded
statement—that in fairness ought to be considered at the same time.” Ariz.
R. Evid. 106. But rather than having a preclusive effect, as urged by Woods,
Rule 106 is “a rule of inclusion.” State v. Johnson, 247 Ariz. 166, 200, ¶ 128
(2019) (quoting State v. Steinle, 239 Ariz. 415, 418, ¶ 10 (2016)). In fact, as
made clear by our supreme court, Rule 106 does not “direct the exclusion
of evidence in any circumstance.” Steinle, 239 Ariz. at 418, ¶ 10 (emphasis
added).

¶17           When defense counsel challenged the completeness of Exhibit
2 at trial, noting that the exhibit did not include any communications
between Woods and the CI on the day of the drug buy, the prosecutor
explained that those communications predated the Facebook records seized
pursuant to the search warrant. The prosecutor also explained that he had
no additional Facebook records in his possession. While acknowledging
that Exhibit 2 did not contain all communications between Woods and the
CI, the prosecutor also pointed out that the exhibits contained only
complete, not fragmented, conversations—a point defense counsel did not
meaningfully contest. This record provides no basis to find that either
exhibit contained only “part of a writing or recorded statement,” and Rule
106 provided no basis for excluding them.

¶18            Next, we turn to Woods’ contention that the exhibits lacked
sufficient foundation and authentication. A defendant’s social media
communications are admissible as statements of an opposing party under
Rule 801(d)(2) if the State authenticates the writings. State v. Griffith, 247
Ariz. 361, 365, ¶¶ 13-14 (App. 2019). To satisfy the authentication
requirement, a “proponent must produce evidence sufficient to support a
finding that the item is what the proponent claims it is.” Ariz. R. Evid.
901(a). “[T]his standard is satisfied if the evidence can be identified by its
distinctive characteristics taken in conjunction with the circumstances of
the case.” George, 206 Ariz. at 446, ¶ 30 (citing Ariz. R. Evid. 901(b)(4)). In
fact, a party may rely solely upon circumstantial and corroborating
evidence, as well as the piece of evidence itself, to establish authenticity.
See State v. Lavers, 168 Ariz. 376, 388 (1991).

¶19         “To be clear, the proponent need not definitively establish
authorship—that is a question for the jury to resolve. Instead, such a
statement may be admitted if reasonable extrinsic evidence tends to show


                                      6
                             STATE v. WOODS
                            Decision of the Court

the party made it.” Griffith, 247 Ariz. at 365, ¶ 15 (internal citation omitted).
“Accordingly, foundation is sufficient when supported by ‘[t]estimony that
a matter is what it is claimed to be.’” State v. Damper, 223 Ariz. 572, 576-77,
¶ 18 (App. 2010) (quoting Ariz. R. Evid. 901(b)(1)). Once the evidence is
admitted, the opponent may still contest its authenticity, but the weight to
be given the evidence becomes a question for the trier of fact. State v. Irving,
165 Ariz. 219, 223 (App. 1990).

¶20           Applying these principles here, the State presented sufficient
evidence to support a finding that the Facebook documents are authentic,
that is, that Woods authored the communications contained in both
exhibits. Although not dispositive, law enforcement officers obtained the
records from Facebook via a search warrant that confirmed the messages
were associated with Woods’ account. More importantly, the CI testified
that all the communications, in both Exhibits 2 and 5, reflected Woods’
particular manner of speaking. See, e.g., Griffith, 247 Ariz. at 364 (explaining
a party seeking to admit a text message must “provide some indicia of
authorship to satisfy its authentication obligation”) (internal quotation
omitted)); Damper, 223 Ariz. at 577, ¶ 19 (concluding sufficient evidence
existed to authenticate a text message as sent from a certain individual
based on the recipient’s testimony that she often communicated with that
individual by text message, had saved the individual’s cell phone number
in her own cell phone, denominated by a nickname, and when the text
message at issue arrived, her phone displayed that nickname as the sender
of the message); United States v. Browne, 834 F.3d 403, 415 (3d Cir. 2016)
(holding Facebook messages are admissible as statements by a party
opponent when sufficient evidence shows the defendant sent the
messages); United States v. Barnes, 803 F.3d 209, 217 (5th Cir. 2015)
(concluding the government laid sufficient foundation to support the
admission of the defendant’s Facebook messages upon a witness testifying
that she had seen the defendant using Facebook and that she recognized his
Facebook account as well as his style of communicating).

¶21           Given that evidence, a jury could reasonably find that Woods
authored the communications. Although defense counsel argued that
Woods’ husband may have had access to her Facebook account and written
the messages, “any uncertainty” about the messages’ “authorship went to
the weight of the evidence, not [their] admissibility.” George, 206 Ariz. at
446, ¶ 31. Accordingly, the superior court did not abuse its discretion by
admitting the Facebook records contained in Exhibits 2 and 5.




                                       7
                    STATE v. WOODS
                   Decision of the Court

                      CONCLUSION

¶22   For the foregoing reasons, we affirm.




                 AMY M. WOOD • Clerk of the Court
                 FILED: AA




                                8